Citation Nr: 0822405	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  00-02 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to June 1987.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Los Angeles, California RO.  In February 
2000, a hearing was held before a hearing officer at the RO; 
a transcript of that hearing is associated with the claims 
file.  The veteran also requested a Travel Board hearing, but 
she failed to appear for such hearing.  In October 2003, the 
case was remanded for additional development and notice.  In 
January and again in November 2007, it was remanded for 
completion of the development.


FINDINGS OF FACT

A disability of either knee was not manifested in service;, 
arthritis of either knee was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that the veteran's current bilateral knee 
disability is related to her service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  April 2004, October 2004, February 
2007, and May 2007 correspondence from the RO informed the 
veteran of the evidence and information necessary to 
substantiate the claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  She was also advised to submit 
evidence in her possession and was provided notice regarding 
disability ratings and effective dates of awards.  A December 
1999 statement of the case (SOC) and August 2000 and August 
2007 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of the claim.  The veteran has received 
all critical notice, and has had ample opportunity to respond 
after notice was given.  The claim was thereafter 
readjudicated.  See August 2007 SSOC.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it so alleged.

The record includes the veteran's service medical records 
(SMRs) and reports of pertinent outpatient treatment 
(including VA).  She has not identified any pertinent records 
that remain outstanding.  Significantly, as the veteran has 
testified that she received postservice treatment for her 
knees, she was asked to identify the treatment providers (so 
that VA could assist her in securing records of such 
treatment.  She did not respond, and therefore VA could not 
proceed with the development.  VA arranged for the veteran to 
be examined.  VA's duty to assist is met.

II. Factual Background

The veteran's SMRs are silent for any complaints, findings, 
or diagnosis pertaining to the knees.  On service separation 
examination, clinical evaluation of the lower extremities was 
normal with the exception of a 4 inch scar noted e on the 
left knee.  

A March 1997 private mental health medical record notes that 
the veteran had arthritis in both knees.  

At a February 2000 hearing before a local hearing officer, 
the veteran testified that she received treatment for her 
knees in service and was told that her knee swelling was 
premenstrual edema.  She also testified that at another time 
she was told that she probably was beginning to develop mild 
arthritis; that between 1990 and 1994 she had an MRI of her 
knees and was told that they were deteriorating and would 
require replacement by the time she was 50; and that 
osteoarthritis had been diagnosed.  

On November 2004 VA examination, the veteran reported her 
duties in the military included loading liquid oxygen 
weighing 800 to 900 pounds using a wheeled cart, which placed 
strain on her knees.  She added that she went to sick call 
several times for complaints of knee pain, and that in 1983, 
the pain was so bad that she was given a cane and put on a 
physical profile.  She indicated that after service she was a 
housewife for a while before taking jobs at a fast food chain 
and as a telephone operator.  The examiner noted that the 
veteran weighed 314 pounds and this was her heaviest weight 
in the past year.  The assessment was bilateral knee 
patellofemoral pain syndrome.  The physician noted that the 
veteran had been scheduled for knee X-rays, but for reasons 
unknown did not report for such studies.  

In a May 2005 addendum to the VA examination report, it was 
noted that the veteran's records were reviewed by another 
physician, who noted that patellofemoral pain syndrome was 
not specifically arthritis, and that the diagnosis is made 
clinically rather that radiographically.  Arthritis could 
only be confirmed with X-rays.  He commented that the 
previous examiner did not state whether the veteran's 
patellofemoral pain syndrome was related to her service, but 
he did list details in the history portion of the report that 
linked knee pain to service.  He concluded that the previous 
physician's documentation adequately established a diagnosis 
of patellofemoral pain syndrome.

A second addendum was requested since the prior examination 
report and addendum failed to provide an opinion regarding 
the etiology of the veteran's bilateral knee disability.  On 
July 2005 claims file review by the prior opinion-providing 
physician's assistant, it was noted that although the 
veteran's patellofemoral pain syndrome could have started in 
the military, there was no documentation in the medical 
record to indicate any knee problems or treatment therein.  
He opined "it is as likely as not the veteran's knee 
problems currently were caused by the military".  The 
opinion was reported as based on the medical documentation, 
of which there is none; the veteran's history; military MOS 
(military occupational specialty); and military assignments.  

Since the July 2005 medical opinion was internally 
inconsistent on its face, the Board remanded the matter for 
clarification.  In January 2008, the physician's assistant 
and physician who had reviewed the record in May 2005 re-
reviewed the record.  They noted that service examinations in 
1979, 1983, and 1987 were silent for knee complaints and that 
the other service records likewise did not note knee 
complaints.  (They noted that while ankle edema was noted in 
April 1980, there was no mention of knee edema.)  Regarding 
the etiology of the veteran's bilateral knee disability they 
noted that there was objective evidence of patellofemoral 
stress syndrome and that the classification of their findings 
as a syndrome meant that there was no discernable etiology, 
i.e., syndromes are constellations of symptoms and findings 
that have no clear etiology.  The etiology of her condition 
could not be determined.  They noted that since there was no 
record of her complaining of knee pain in service there was 
no "handle" upon which to attach the syndrome.  Without 
supporting documentation, the connection of current status 
with past service could not be made.  It was noted that there 
were incidences in her past that were known to have involved 
her knee giving out, but that such incidences were not 
experienced in the service.  They added that it was likely 
that the current syndrome was caused by these more recent 
incidences; however, it could not be determined if the 
current status was caused by incidences prior to these.  
Based on the foregoing, they opined that her current 
patellofemoral syndrome was not likely caused by occurrences 
in the military.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the veteran's SMRs are silent for knee disability (Her 
assertions in hearing testimony and to a VA examiner that she 
was extensively evaluated for knee complaints are unsupported 
by/inconsistent with contemporaneous records and are deemed 
no credible), and as there is no evidence that arthritis of 
the knees was manifest in the first postservice year, service 
connection for knee disability on the basis that it became 
manifest in service, and persisted, or on a presumptive basis 
(for arthritis of the knees as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137;  38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  

What the veteran needs to establish service connection for 
her bilateral knee disability under these circumstances is 
competent evidence that somehow otherwise relates her 
bilateral knee disability to her service.  The only competent 
(medical) evidence in this matter consists of the opinions of 
VA reviewing physician and physician's assistant opinions.  
As the opinions initially provided suggesting a nexus to 
service appeared inconsistent (i.e., with the rationale 
provided) clarification from the providers was sought.  The 
clarification which was ultimately provided (upon file 
review, and with accompanying rationale) was to the effect 
that the veteran's current bilateral patellofemoral pain 
syndrome was unrelated to her service.  Consequently, there 
is now no competent (medical opinion) evidence to the 
contrary.    

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between the veteran's current bilateral knee disability and 
her service, and also against her claim of service connection 
for the bilateral knee disability.  Accordingly, the claim 
must be denied.


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


